DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 16 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2016/0169322).
	Regarding Claim 1:
Ono teaches a crankshaft (1) comprising: a plurality of crank sections (Fig 1) arranged along a rotational axis of the crankshaft including a first crank section (between J1 to J2) located at one end of the crankshaft, a second crank section (between J2 to J3) located at the other end of the crankshaft, and an intermediate crank section (adjacent to J2) located between the first crank section and the second crank section, wherein each of the crank sections comprises a pair of crank arms (A) being opposed to each other, and a crank pin (CP) connecting radially outermost portions of the crank arms such that the crank section rotates around the rotational axis of the crankshaft extending parallel to a center axis of the crank pin, the first crank section comprises a first pair of crank arms (A1, A2), a first crank pin (CP1) connecting the first pair of crank arms, and a first pair of balance weights (CW1, CW2) individually counteracting an inertial force acting on the first crank pin, the first pair of crank arms includes a first outer crank arm (A1) located at an axially outer side, and a first inner crank arm (A2) located at an axially inner side, the first pair of balance weights includes a first outer balance weight (CW1) joined to the first outer crank arm to be situated on an opposite side of the first outer crank arm across the rotational axis, and a first inner balance weight (CW2) joined to the first inner crank arm to be situated on an opposite side of the first inner crank arm across the rotational axis, the second crank section comprises a second pair of crank arms (A7, A8), a second crank pin (CP4) connecting the second pair of crank arms, and a second pair of balance weights (CW7, CW8) individually counteracting an inertial force acting on the second crank pin, the second pair of crank arms includes a second outer crank arm (A8) located at an axially outer side, and a second inner crank arm (A7) located at an axially inner side, the second pair of balance weights includes a second outer balance weight (CW8) joined to the second outer crank arm to be situated on an opposite side of the second outer crank arm across the rotational axis, and a second inner balance weight (CW7) joined to the second inner crank arm to be situated on an opposite side of the second inner crank arm across the rotational axis, the intermediate crank section comprises a pair of intermediate crank arms (A3, A4), and an intermediate crank pin connecting the intermediate crank arms, and the first crank section and the second crank section are configured to satisfy at least one of the following conditions: (1) that a mass of the first inner balance weight is greater than a mass of the first outer balance weight, and a mass of the second inner balance weight is greater than a mass of the second outer balance weight; and (2) that a rigidity of a first joining section of the first outer crank arm to which the first crank pin is connected and a rigidity of a second joining section of the second outer crank arm to which the second crank pin is connected are higher than rigidities of joining sections of the intermediate crank arms to which the intermediate crank pin is connected (paragraph 0052).
	Regarding Claims 2 – 16:
Ono teaches in Fig 1 the shape and dimensions as claimed, and paragraphs 0048 – 0054 discloses the rigidity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747